—Order unanimously affirmed without costs. Memorandum: Petitioner father, who previously had been awarded custody of the parties’ two children, commenced a proceeding seeking permission to relocate to North Carolina with the children, and respondent mother cross-petitioned for sole custody. Family Court denied *954the petition and cross petition, and petitioner appeals. The court properly considered the opinions of the expert (see, Salerno v Salerno, 273 AD2d 818) and the Law Guardian (see generally, Matter of Perry v Perry, 194 AD2d 837, 838) and applied the factors set forth in Matter of Tropea v Tropea (87 NY2d 727, 740-741) in denying the petition to relocate. “The determination of the trial court, which heard and observed the witnesses, is entitled to great deference and should not be disturbed where, as here, it had a sound and substantial basis in the record” (Salerno v Salerno, supra, at 818). (Appeal from Order of Niagara County Family Court, Fricano, J. — Custody.) Present — Pigott, Jr., P. J., Green, Hayes, Scudder and Kehoe, JJ.